Sussex Bancorp Announces Withdrawal From the U.S. Department of Treasury Capital Purchase Program · Tuesday March 3, 2009, 8:30 am EST FRANKLIN, N.J., March 3, 2009 (GLOBE NEWSWIRE) Sussex Bancorp (NasdaqGM:SBBX - News), parent company of Sussex Bank, announced today that its Board of Directors has elected not to participate in the U.S. Department of Treasury's Capital Purchase Program (``CPP''). The Company had been approved on December 19, 2008 to sell $9,989,000 in preferred stock to Treasury under the CPP, and had taken all steps, including amending its certificate of incorporation to permit the issuance of preferred stock, needed to participate in the CPP. Donald L.
